Citation Nr: 0729264	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  05-15 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include alcohol dependence.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to July 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for an acquired psychiatric disorder.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of an 
acquired psychiatric disorder aside from alcohol dependence.

2.  Alcohol dependence is the result of the veteran's own 
willful misconduct and is not the result of any service-
connected disability.


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder have not been met; service connection 
for alcohol dependence is barred as a matter of law.  
38 U.S.C.A. §§ 105, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.301, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including psychoses, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b). 

The veteran contends that he has an acquired psychiatric 
disorder related to his period of active service.  
Specifically, the veteran contends that he has depression, 
stress, and anxiety, in addition to fears of heights and 
darkness, as a result of his active service.  Additionally, 
the veteran contends that his alcohol dependence began during 
his period of active service, and that he is therefore 
entitled to service connection for alcohol dependence.  He 
does not report, however, a continuity of psychiatric 
symptoms since discharge.

The veteran's service medical records are negative for a 
diagnosis or symptoms of depression, stress, or anxiety.  
Additionally, his service medical records do not demonstrate 
complaints of fear related to heights or darkness.  His 
service medical records do show that in May 1979 he underwent 
a drug screen, which was determined to be negative for any 
substance other than caffeine.  His service medical records 
do not show that he was diagnosed with or received treatment 
for alcoholism.  The veteran underwent examination in May 
1979, prior to his separation from service.  However, the 
report of examination is not of record.  

There is no evidence of a chronicity of psychiatric 
disability since service, and indeed, as noted above, the 
veteran does not contend otherwise.  Indeed, the earliest 
post-service clinical evidence related to a psychiatric 
disorder is dated in April 2003, when the veteran was 
admitted to a VA hospital after presenting to the emergency 
room with suicidal ideation.  At the time of his admission, 
the veteran was found to be intoxicated.  He reported a long 
history of alcohol abuse, as well as a history of use of 
cocaine and marijuana.  He denied a history of psychiatric 
care, and stated that he had not previously sought help for 
substance abuse.  He reported feeling as though he had 
nothing to live for, and expressed sadness regarding the 
recent death of his father.  During the hospitalization, no 
mention was made of a fear of heights or darkness, and he was 
observed to tolerate detoxification well.  At the time of his 
discharge from the hospital, the veteran stated that he was 
doing well.  He denied suicidal or homicidal ideation, and 
contracted for safety.  He had no acute complaints and there 
was no evidence of psychosis.  The diagnoses were:  1) acute 
alcohol intoxication, resolved; 2) alcohol dependence with 
physiologic dependence; 3) alcohol-induced depressed mood 
with onset during intoxication, resolved; 4) cocaine abuse; 
5) marijuana abuse; and 6) bereavement.  Significantly, no 
psychiatric disorder aside from alcohol dependence was 
diagnosed.  The veteran was not assigned to the mental health 
clinic for follow up after his release.

In this case, no psychiatric disorder for which service 
connection is available has been diagnosed.  While the 
veteran was found to have a "depressed mood" in April 2003, 
that depressed mood was determined to be alcohol-induced and 
to have resolved with detoxification.  That is, the veteran's 
depressed mood was not felt to be chronic.  Additionally, he 
was not diagnosed with anxiety at the time of his 
hospitalization.  As the veteran was not diagnosed with 
either depression or anxiety at the time of his April 2003 
hospitalization and there is otherwise no evidence 
demonstrating that he meets the criteria for a diagnosis of 
depression or anxiety, service connection for either of those 
psychiatric disorders must, necessarily, be denied.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In recent statements in support of his claim, the veteran has 
asserted that he has depression, anxiety, and fears of 
heights and darkness that are related to his active service.  
However, as a layperson, the veteran is not competent to give 
a medical opinion on causation or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124, 127 (1998); 
Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
acknowledges that the veteran is competent to give evidence 
about current symptoms and what he experienced.  See e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

As the preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric disorder 
(depression, anxiety, or fears of heights and darkness) the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Finally, with respect to the veteran's contention that he 
should be service-connected for alcohol dependence that began 
during his period of active service, service connection may 
be granted for disability due to a disease or injury that is 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303.  No compensation shall 
be paid, however, if the disability was the result of the 
person's own willful misconduct or abuse of alcohol or drugs.  
38 U.S.C.A. § 1131. 

Alcohol abuse is the use of alcoholic beverages over time, or 
such excessive use at any one time, sufficient to cause 
disability to or death of the user.  Drug abuse is the use of 
illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301 (2006).

Alcohol abuse and drug abuse, unless they are a "secondary 
result" of an "organic disease or disability," are considered 
to be "willful misconduct."  See 38 C.F.R. §§ 3.301(c)(2), 
3.301(c)(3).  The isolated and infrequent use of drugs by 
itself will not be considered willful misconduct; however, 
the progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct.  38 C.F.R. 
§ 3.301(c)(3).

38 U.S.C.A. § 105(a), as amended by section 8052(a) of the 
OBRA, prohibits a grant of "direct service connection" for 
drug or alcohol abuse on the basis of incurrence or 
aggravation in line of duty during service.   Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388-351(1990); VAOPGCPREC 
2-98 (Feb. 10, 1998).

However, a veteran may be service connected for an alcohol or 
drug abuse disability acquired as secondary to, or as a 
symptom of, his or her service-connected disability.  Allen 
v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  In order to 
qualify for service connection in this regard, the veteran 
must establish, by clear medical evidence, that his alcohol 
or drug abuse disability is secondary to or is caused by 
their primary service-connected disorder, and that it is not 
due to willful wrongdoing.  Allen, 237 F.3d at 1381.  In this 
case, the veteran is not seeking service connection for 
alcoholism as secondary to or as a symptom of a 
service connected disability.  Significantly, the veteran is 
not service-connected for any other disability related to his 
service.  As there is no evidence which supports a finding 
that his alcoholism developed secondary to a service-
connected disability, the Board finds that the veteran's 
alcoholism was willful misconduct.  See 38 C.F.R. 
§§ 3.301(c)(2), 3.301(c)(3).  

The provisions discussed above clearly preclude the granting 
of benefits for the veteran's abuse of alcohol, regardless of 
whether such abuse originated in service.  Where application 
of the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.  See Sabonis v. Brown, 6 Vet. App. at 
426, 430 (1994).  As the veteran's claim for service 
connection for alcoholism was filed in August 2003, long 
after the effective date of OBRA, it lacks legal merit, and 
the claim must be denied.

In sum, the facts in this case preclude the granting of 
benefits for abuse of alcohol, regardless of whether such 
abuse originated in service.  Where application of the law to 
the facts is dispositive, the appeal must be terminated 
because there is no entitlement under the law to the benefit 
sought.  See Sabonis v. Brown, 6 Vet. App. at 426, 430 
(1994).  Similarly, the facts preclude the granting of 
benefits for an acquired psychiatric disorder.  As the 
preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric disorder, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2003 that 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the veteran is harmless because of the thorough 
and informative notice provided during the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the February 
2005 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Finally, given the absence of any indication of 
psychiatric disability during service and no report of a 
continuity of psychiatric symptomatology since discharge, the 
Board finds that the record contains sufficient evidence to 
adjudicate this claim and a VA examination is not necessary.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In light of the foregoing, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for an acquired psychiatric disorder, to 
include alcohol dependence, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


